Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the same issues as were involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the facts and the law I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal.
Judgment will be rendered accordingly.